Citation Nr: 1144084	
Decision Date: 12/01/11    Archive Date: 12/14/11

DOCKET NO.  08-06 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an increased rating for a lumbosacral disability, currently rated as 40 percent disabling, to include a separate rating for neurological impairment.  

2.  Entitlement to a total rating based upon individual unemployability (TDIU) due to service connected disabilities.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J Fussell



INTRODUCTION

The Veteran served on active duty from July 1968 to June 1969. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

Historically, in September 2003 the Board remanded a claim of service connection for spondylolisthesis of the back.  Thereafter, a February 2005 rating decision granted service connection for spondylolisthesis of L5-S1 and assigned an initial 10 percent disability rating, both effective July 28, 1999 (date of receipt of an application to reopen the claim of service connection for that disorder).  

The Veteran was notified in March 2006 of a rating decision that month which determined that there was no clear and unmistakable error in the February 2005 rating decision in assigning July 28, 1999, as the effective date for the grant of service connection for spondylolisthesis of L5-S1.  

The Veteran filed a claim received on March 31, 2006, for an increased rating for the service-connected low back disorder.  A July 2006 rating decision granted an increase from 10 percent to 20 percent, effective March 31, 2006, for that disorder.  In August 2006 he filed a Notice of Disagreement (NOD). In a February 20, 2007, Statement of the Case (SOC) a Decision Review Officer (DRO) granted an increase to 40 percent, effective March 31, 2006.  In VA Form 21-4138, Statement in Support of Claim, dated February 27, 2007, and received on March 6, 2007, the Veteran formally withdrew his appeal stating that "[a]t this time I would like to with draw my appeal for increase.  [] If that condition becomes worse, I will reopen my claim at that time."  

In VA Form 21-4138 received on March 12, 2007, the Veteran applied for "a secondary condition for L3-L4 degeneration of posterior contained disk herniation and a concomitant stenosis, due to my Service Connection of Spondylolisthesis [sic]."  

An August 2007 rating decision denied service connection for bilateral hearing loss and tinnitus, and also denied a rating in excess of 40 percent for degenerative disease, spondylolisthesis of L5-S1.  It was stated that the DRO's February 2007 grant of a 40 percent rating had considered impairment of the entire thoracolumbar spine and that separate ratings for different vertebrae of the thoracolumar spine was not permitted.  Thus, the Veteran's March 12, 2007, VA Form 21-4138 was considered a claim for increase.  

The Veteran filed an NOD in September 2007 to all aspects of the August 2007 rating decision.  An October 2007 SOC addressed claims for service connection for bilateral hearing loss and tinnitus, as well as a rating in excess of 40 percent for degenerative disease, spondylolisthesis L5-S1, to include a separate grant of service connection for degenerative disc disease (DDD) of L3-4, claimed as secondary to the service-connected spondylolisthesis L5-S1.  

A January 2008 rating decision granted service connection for tinnitus which was assigned initial 10 percent disability ratings, and service connection was granted for bilateral hearing loss which was assigned an initial noncompensable disability rating, all effective August 31, 2006.  This resulted in a combined disability rating of 50 percent.  These grants of service connection are a complete grant of the benefit sought and, thus, those matters are no longer before the Board.  As there is no jurisdiction conferring NOD as to the downstream elements of effective dates or compensation levels, no such issues are now in appellate status.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

Inasmuch as the RO has conceded in the August 2007 rating decision which is appealed that in February 2007 the DRO considered all lumbosacral symptomatology in assigning the current 40 percent disability rating, this constitutes an admission that the DDD of L3-4 is part and parcel of the service-connected degenerative disease, spondylolisthesis L5-S1.  See Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991) (The granting of an increased evaluation for a service connected disability on the basis of symptoms from nonservice-connected disability constitutes, "as a matter of law," a grant of service-connection for the formerly nonservice-connected disability).  

It was implicitly for this reason that in February 2010 the Board remanded the claim for a rating in excess of 40 percent for the service-connected low back disorder without specifically addressing the putative claim of a separate grant of service connection for DDD L3-4, as secondary to that service-connected low back disorder.  The Board also remanded the case to obtain Social Security Administration (SSA) records, to afforded the Veteran an up-to-date VA rating examination, and to provide the Veteran with VCAA compliant notice as to an implicit claim for a TDIU rating pursuant to the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Lastly, in VA Form 21-4138 of March 2008 the Veteran filed a claim for "a secondary condition of E.D." which he was claiming as due to medication for his prostate and for hypertension.  However, he is not service-connected for hypertension or for any disability of the prostate.  It is possible that he is claiming that VA has prescribed medication for these nonservice-connected disorders and such medication had caused erectile dysfunction.  If so, this would be a claim for compensation under 38 U.S.C.A. § 1151 for erectile dysfunction but no such claim has been adjudicated by the RO.  An April 2008 deferred rating decision noted this, and indicated that the Veteran was to be contacted to determine if he was claiming compensation for erectile dysfunction under the provisions of 38 U.S.C.A. § 1151 and, if so, to provide him with appropriate notice in compliance with the Veterans Claims Assistance Act (VCAA).  However, it is not clear that the Veteran had been contact for this purpose or that VCAA compliant notice has been provided.  Accordingly, this matter is referred to the RO for clarification.  


FINDINGS OF FACT

1.  The Veteran does not have unfavorable ankylosis of the entire spine and does not have at least mild sciatic neuropathy due to radicular symptomatology.  

2.  The Veteran has complaints of radicular symptoms in both lower extremity but only, at most, mild sensory abnormalities are consistently shown in the right lower extremity.  

3.  The Veteran's service-connected disorders are his low back disability, rated 40 percent disabling; (by this decision) neurological impairment of the right lower extremity is ratable at 10 percent; tinnitus, rated 10 percent disabling, and a noncompensable evaluation is assigned for bilateral hearing loss; resulting in a combined disability rating of 50 percent.  He has a 12th grade education and work experience in a sedentary field of sales. 

4.  The Veteran's service connected lumbosacral disabilities, alone and in combination, do not preclude him from securing or following substantially gainful occupation.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for the service-connected lumbosacral disability are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, Diagnostic Code (DC) 5239 and 5243 (2011).  

2.  The criteria for no more than a 10 percent rating for neurological impairment of the right lower extremity, due to service-connected lumbosacral disability, are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, Diagnostic Code (DC) 8520 (2011).  

3.  The criteria for a schedular and extraschedular TDIU rating are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.16(a) and (b) (2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of: (1) any information and medical or lay evidence needed to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion thereof the claimant is to provide.  The notification requirements are referred to as Type One, Type Two, and Type Three, respectively.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice was intended to be provided before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In a claim for increase, the VCAA notice requirements include notice to provide, or ask VA to obtain, medical or lay evidence of increased severity and the impact thereof on employment to substantiate the claim; and providing examples of types of medical or lay evidence that may be submitted, or that VA can be asked to obtain, which are relevant to establishing an increased rating.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), affm'd in part by Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed.Cir. 2009). 

The RO provided the Veteran with pre-adjudication VCAA notice by letter, dated in April 2007.  The notice included the type of evidence needed to substantiate the claim for increase, namely, evidence of an increase in severity and the types of evidence the Veteran was expected to provide, including the information VA would need in order obtain, on his behalf, any private, VA or other Federal records.  He was informed that VA would consider evidence of the nature and symptoms of the condition, the severity and duration, and impact of the condition and symptoms on employment.  Examples of types of evidence which could be considered were listed.  

By letter to the Veteran dated in June 2008 the RO complied with the holding in Vazquez-Flores, Id.  

Also, by RO letter of March 2010, pursuant to the Board's February 2010 remand, the Veteran was informed of the information and evidence needed to substantiate a claim for a TDIU rating on both a schedular and extraschedular basis.  

As for content of the VCAA notice, the documents substantially comply with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence), of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); and, of Pelegrini, supra (38 C.F.R. § 3.159 notice); of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the five elements of a service connection claim), aff'd Hartman v. Nicholson, 483 F.3d 1311, 2007 WL 1016989 (C.A. Fed. 2007); and of Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), affm'd in part by Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed.Cir. 2009). 

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable efforts to identify and obtain relevant records in support of the claims.  The Veteran was afforded an opportunity to testify in support of his claims but declined the opportunity.  The RO has obtained the Veteran's service treatment records and VA as well as private treatment records.  Also, records of the Veteran's award of disability benefits by the SSA are on file.  He was afforded VA examinations for the claim for increase.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i). 

And all this was in substantial compliance with the February 2010 Board remand.  Substantial, rather than absolute or strict, remand compliance is the appropriate standard for determining remand compliance under Stegall v. West, 11 Vet. App. 268 (1998); Chest v. Peake, No. 2007-7303, slip op (July 21, 2008 Fed. Cir.); 2008 WL 2796362 (Fed.Cir.); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).  

As there is no indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence or information for claim substantiation, the Board concludes that there has been full VCAA compliance and that no additional assistance is required.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

Background

VA outpatient treatment (VAOPT) records of 2005 to 2007 show that the Veteran received psychiatric evaluations and treatment, and was also given psychotropic medication.  He also received chiropractic treatment for his entire spine, i.e., including the cervical segment of the spine as well as to the left shoulder for left rotator cuff syndrome.  

A February 2006 lumbosacral X-ray revealed L3 was about 1/4 of vertebral endplate forwardly subluxed in relation to L4, L4 was 0.5 cms. posteriorly subluxed as to L5; L5 was forwardly subluxed as to S1; and disc spaces were narrowed at L3-4, L4-5, and L5-S1.  A March 2006 lumbar spine CT scan revealed a degenerative vacuum phenomenon at L3-4 with spinal stenosis; considerable deformities of the lamina of L4 and L5, bilaterally, most likely due to prior surgical fusion but no evidence of spinal stenosis at L4-5.  There was L5-S1 spondlylolisthesis without evidence of spinal stenosis.  In June 2006 it was reported that he had tinnitus and a mild sloping to severe sensorineural combined type hearing loss, and in August 2006 he was given hearing aids.  A January 2007 VAOPT record shows that the Veteran had low back pain, depression, and hypertension.  

A January 2007 private clinical record from the Greater Rochester Orthopaedics shows that the Veteran was doing considerable better since his last appointment and that the Veteran attributed this to being off work and essentially being quiescent.  On physical examination there was no weakness.  Straight leg raising was moderately positive, bilaterally.  An MRI was impressive for L3-4 degenerative with a posterior contained disc herniation and a concomitant stenosis.  It was felt that the Veteran's pain was primarily emanating from that location and it was recommended that he continue to modify his activities as needed.  He was going to apply for disability and the physician felt that the Veteran would not be able to do any heavy manual labor from here on.  If his symptoms returned, it was believed that he would be an excellent candidate for decompression fusion.  As to work restrictions, he was to avoid repetitive bending and twisting and not lift anything greater than 15 to 20 pounds on a repetitive basis.  

Private clinical records include a January 2006 evaluation report which noted that the Veteran had had a 1970 lumbar laminectomy, following which he had relief of pain but it was becoming more frequent now.  He was unable to sit or stand for long periods of time. The diagnoses included hypertension, reflux, hiatal hernia, and benign prostatic hypertrophy.  On examination he had deep tendon reflexes (DTRs) of 1+ in both lower extremities. He had hypoesthesia to light touch and pinprick in the right arm and right leg.  Muscle strength in the lower extremity was normal. A report of a February 2008 office visit noted that he had radiation of pain into the right hip.  He had been out of work since 2005.  His sensory examination was completely intact.  

On VA spinal examination in May 2008 the Veteran's claim file and medical records were reviewed.  He received chiropractic treatment every 2 to 3 weeks and took Tylenol for arthritis, with good results and no side-effects.  He had had spinal fusion from L4 to S1.  He had a history of fatigue, decreased motion, stiffness, weakness, and pain but no spasms.  The pain radiated to his buttocks and anterior thighs.  He had severe flare-ups every 1 to 2 months, alleviated by rest or heat.  The Veteran's impression of the extent of additional limitation of motion or other functional impairment during flare-ups was a reduction in flexion.  However, these were not incapacitating episodes.  He did not use a device or aid.  He was able to walk more than 1/4 mile but less than 1 mile.  

On physical examination the Veteran's posture was stooped and he had a left-sided pelvic tilt.  His head position was normal.  His gait was abnormal, being stiffened and stooped forward approximately 10 degrees.  There was lumbar flattening and listing but no gibbus, kyphosis, lumbar lordosis, scoliosis, reverse lordosis, or thoracolumbar ankylosis.  On each side of his thoracolumbar spine he had painful motion, tenderness, spasm, (enough to cause an abnormality gait or abnormality spinal contour) and weakness but no atrophy or guarding.  Strength in all tested muscle groups of the lower extremities was 5/5, and he had normal muscle tone but no muscle atrophy.  Vibratory sensation in the lower extremities was normal and there, were no abnormal sensations.  Knee and ankle jerks, as well as plantar reflexes were normal, bilaterally.  Thoracolumbar flexion was to 15 degrees, extension was to only 3 degrees, left lateral bending was to 17 degrees, left rotation was to 20 degrees, right lateral bending was to 11 degrees, and right rotation was to 20 degrees.  There was objective evidence of pain on active range of motion, including repetitive motion but no other additional limitations after three repetitions of motion.  

It was noted that a February 2008 MRI had found multi-level degenerative disease.  The fusion mass appeared intact and there was evidence of prior posterior fusion at L4-S1.  There was no interval change in the grade II/IV spondylolisthesis at L5-S1 but there was a moderately severe combined central spinal stenosis at L3-4 which was slightly increased.  

It was reported that the Veteran's usual occupation was industrial sales but he was not currently employed and had not been employed for 2 to 5 years.  He was receiving SSA benefits because of his back condition.  The diagnosis was lumbar spondylolisthesis with fusion at L4-S1.  This caused a significant effect on his usual occupation due to decreased mobility, problems lifting and carrying, difficulty reaching, weakness or fatigue, and pain.  He had been unable to sit, stand or lift.  There was a mild impact upon his toileting and grooming; a moderate impact upon feeding, bathing, and dressing; and a severe impact upon performing chores, shopping, recreation, and traveling.  He was unable to exercise or engage in sports.  

On VA examination in December 2010 the Veteran's claim file and medical records were reviewed.  He saw a chiropractor every 2 to 3 weeks and took Tylenol for arthritis, and took Gabapentin which made him lightheaded and drowsy.  He had no history of urinary urgency or frequency or fecal incontinence, but had a history of numbness and paresthesias.  As to his back, he also reported having a history of fatigue, decreased motion, stiffness, weakness, spasm, and pain.  He reported that the pain was 7 on a scale of 10 and was present constantly and radiated down the right leg to just above the knee.  He described the pain as numbness and tingling.  His posture and head position were normal, and his spine was symmetric in appearance.  His gait was normal.  There was no gibbus, kyphosis, lumbar lordosis, lumbar flattening, reverse lordosis, listing, scoliosis or thoracolumbar or cervical ankylosis.  

On examination of the spinal muscles the Veteran had pain on motion of the right and left sacrospinalis muscles but no spasm, atrophy, guarding, tenderness or weakness.  There were no findings severe enough to cause an abnormality gait or abnormality spinal contour.  Thoracolumbar flexion was to 20 degrees, extension was to 10 degrees, left lateral flexion was to 20 degrees, left rotation was to 20 degrees, right lateral bending was to 10 degrees, and right rotation was to 20 degrees.  There was objective evidence of pain on active motion, including repetitive motion.  There were no additional limitations after three repetitions of motion.  Knee jerks were normal.  Sensation was decreased over the right lower leg but the rest of the sensory examination was normal.  Muscle strength was 5/5 in the lower extremities except for being 4/5 on right hip flexion.  Muscle tone was normal and there was no muscle atrophy.  The results of past radiological studies were reported.  

Veteran's usual occupation was industrial sales but he was not currently employed and had not been employed for 2 to 5 years.  He was receiving SSA benefits because of his back condition.  The diagnosis was lumbar spondylolisthesis with fusion at L4-S1.  This caused a significant effect on his usual occupation due to decreased mobility, problems lifting and carrying, difficulty reaching, weakness or fatigue, and pain.  He had been unable to sit, stand or lift.  He indicated that he could only stand for about 3 minutes and sit for only 10 to 15 minutes.  His wife sometimes had to help him put on his socks and shoes.  The examiner stated that it was at least as likely that the Veteran's back condition would make him unemployable, noting that he was receiving SSA benefits for his back condition; he had severely decreased range of motion; he was limited in how long he could stand; sit or walk; and that medication for his back made him drowsy. 

Records obtained from SSS reveal that the Veteran was awarded benefits for disability that began in November 2005.  The primary diagnosis was a back disorder, i.e., discogenic and degenerative, and the secondary diagnosis was an affective disorder.  A June 2006 opinion of a physician was that the Veteran alleged having physical and mental impairments.  He had a 12th grade education and was able to do the activities of daily living with physical limitations.  He needed a reminder to take his medication.  He could drive, shop, and manage his money.  His social activity was fair.  He took Zoloft for depression.  He continued to have chronic back pain, which was a little bit better with medication, but his depression was stable with medication.  He appeared to have the mental capacity to perform his last work if his physical condition allowed it.  

A May 2006 report of Internal Medicine examination shows that he had a wide-based gait and moderate difficulty walking on his heels and his toes.  He used no assistive devices and needed no help changing for the examination or getting on or off the examining table.  He was able to arise from a chair without difficulty.  He had bilateral lumbar pain and spasm, sacroiliac joint tenderness, and spinal and paraspinal tenderness on palpation.  Straight leg raising was positive at 20 degrees and seated it was to 90 degrees.  Strength in the tested muscle groups of the legs was not less than 4-/5.  DTRs were physiologic and equal in the lower extremities and there was no motor deficit.  There was decreased sensation to touch and pin prick sensation in both thighs.  The calves were of equal circumference.  The diagnoses were low back pain, status post surgical repair per history; and hypertension, per history.  He was currently stable but might progress to guarded in the future.  He had no limitations seeing, hearing, talking, sitting or standing.  He had mild to moderate limitation walking or climbing stairs.  He had mild limitation pushing, pulling or reaching.  He had moderate limitation lifting, carrying, and handling objects. 

A May 2006 psychiatric evaluation noted that the Veteran had worked in sales for 10 years until September 2005 when he was laid off.  He reported that he was not currently working due to back pain, depression, and post-traumatic stress disorder (PTSD).  He also reported having acid reflux, enlarged prostate, high blood pressure, hearing loss, leaky heart valve, diverticulosis, and tendonitis.  He was able to do simply cooking but no cleaning, laundry or grocery shopping because he could not stand for long periods of time.  He was unable to play golf, jog or ride a bicycle because of his physical ailments.  It was commented that he should be able to perform rote tasks and follow simple directions but might have some difficulties doing complex tasks and likely to have some problems relating to co-workers and coping with stress.  His allegations of psychiatric disability were consistent with examination findings.  

Rating Principles

Disability ratings are determined by the application of Diagnostic Codes (DCs) within VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4, and the percentage ratings assignable represent the average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Rating factors for a disability of the musculoskeletal system included functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakened movement, excess fatigability, swelling, and pain on movement.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also with any form of arthritis or peri-articular pathology, painful motion is factor to be considered. 38 C.F.R. § 4.59.  Pain may cause a functional loss but itself does not constitute functional loss; rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell v. Shinseki, No. 09-2169, 2011 WL 3672294, at *4 and 11 (Vet. App. Aug. 23, 2011) (emphasis added); see 38 C.F.R. § 4.40.   

The normal findings for range of motion of the lumbar spine are flexion to 90 degrees, extension to 30 degrees, lateral flexion, right and left, to 30 degrees, and rotation, right and left, to 30 degrees.  Note 1 of the General Rating Formula for Diseases and Injuries of the Spine, 38 C.F.R. § 4.71a; and 38 C.F.R. § 4.71a, Plate V.  

38 C.F.R. § 4.71a, DC 5243 creates a Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes.  DC 5243 provides that, preoperatively or postoperatively, IVDS will be rated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25. 

A 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but no less than 6 weeks during the past 12 months.  A 60 percent rating is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  

Note 1 to the IVDS Rating Formula Based on Incapacitating Episodes states that an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  

Under 38 C.F.R. § 4.71a, DC 5239, spondylolisthesis or spinal segmental instability is to be rated under a General Rating Formula for Diseases and Injuries of the Spine.  Under the General Rating Formula for Diseases and Injuries of the Spine a 50 percent rating is assigned when there is unfavorable ankylosis of the entire thoracolumbar spine.  This is the highest schedular rating unless there is unfavorable ankylosis of the entire spine, in which case a 100 percent rating is assigned.  

Note 5 to the General Rating Formula provides that for VA compensation purposes, unfavorable ankylosis is a condition in which [] the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

However, Note 1 to the General Rating Formula for Diseases and Injuries of the Spine provides that any associated objective neurological abnormalities, including bowel and bladder impairment, are to rated separately under the appropriate Diagnostic Code. 

As for neurological manifestations pertaining to the sciatic nerve, under 38 C.F.R. § 4.124a, Diagnostic Code 8520, the criterion for a 10 percent rating is mild paralysis.  A 20 percent rating is assigned for moderate paralysis and 40 percent for moderately severe incomplete paralysis.  The criterion for a 60 percent rating is severe incomplete paralysis with marked muscular atrophy.  For an 80 percent rating there must be complete paralysis  with the foot dangling and foot drop with no active movement possible of muscles below the knee, and flexion of knee weakened or (very rarely) lost.  

38 C.F.R. § 4.123 provides that peripheral neuritis characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.   The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  

38 C.F.R. § 4.124 provides that peripheral neuralgia characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis. 

However, a note at 38 C.F.R. § 4.124a provides that as to the evaluation of diseases of the peripheral nerves when the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.

In order to establish a rating higher than 40 percent based on the combination of separate ratings for chronic orthopedic and neurological manifestations, and as the orthopedic manifestation could be rated as no more than 40 percent for favorable thoracolumar ankylosis (in the absence of unfavorable ankylosis of the entire spine, which is not shown), the neurological manifestations must equate to mild incomplete paralysis (rated 10 percent) because the combination of a 40 percent rating (orthopedic) and a 10 percent rating (neurological) is 46 percent, which is rounded up to 50 percent under 38 C.F.R. § 4.25.  

When there is an approximate balance of positive and negative evidence the benefit of the doubt is to be resolved in the veteran's favor.  38 U.S.C.A. § 5107(b).  

Analysis

With respect to assigning a rating based on incapacitating episodes, the evidence does not show that the Veteran has had any episodes for which bed rest was prescribed by a physician.  In fact, the Veteran has even specifically denied having incapacitating episodes.  Thus, there is no basis for an award of more than 40 percent under the schedular criteria for rating IVDS.  

Also, in this case, absent favorable or unfavorable ankylosis of the thoracolumbar or entire spine, a rating in excess of the current 40 percent rating is not warranted on the basis of the orthopedic manifestations of the service-connected low back disability.  As to any neurologic component, this will be addressed separately.  

There is otherwise no schedular basis for an award of greater than 40 percent for the service-connected low back disability based on the orthopedic impairment.  

Neurological Impairment

The evidence shows that the Veteran has complained of sensory symptoms in both lower extremities.  A January 2006 clinical record reflects that hypoesthesia to light touch and pin prick was found but only in the right leg; whereas, a May 2006 clinical record shows that he had decreased sensation to touch and pin prick in both thighs.  On the other hand, the 2008 VA examination found normal sensation, including vibratory sensation, in both lower extremities.  However, the more recent VA examination in 2010 again found decreased sensation but, again, only in the right lower leg.  All of the examinations have found no motor impairment, i.e., no diminution in strength or muscle tone and no muscle atrophy is shown.  

Given these clinical findings, despite the Veteran's complaints of sensory symptoms in both lower extremities, no more than mild neurological impairment of the right lower extremity is shown and this warrants a separate evaluation of no more than 10 percent throughout the entire relevant time frame.  

Extraschedular Consideration

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); aff'd Thun v. Peake, 572 F.3d 1366 (Fed.Cir. 2009).

If the criteria reasonably describe a veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun, Id.

Because under 38 U.S.C.A. § 1155 the basis of disability ratings is the "reduction in earning capacity," any compensable rating encompasses employment interference.  

Comparing the Veteran's current disability levels and symptomatologies to the Rating Schedule, the degree of disability for the service-connected low back disorder and the sciatic neuropathy of the right lower extremity are contemplated by the Rating Schedule and the assigned schedular rating is adequate.  Specifically, a wide range of signs and symptoms are contemplated in the applicable rating criteria, including pain, loss of motion, painful motion, muscle spasm, ankle jerks, and other neurological findings as to strength and sensory function.  

In fact, 38 C.F.R. § 4.40 requires consideration of functional loss, including  the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, pain, weakness, and atrophy.  Likewise, 38 C.F.R. § 4.45 requires consideration of, in part, incoordination, impaired ability to execute skilled movements, painful motion, swelling, deformity, disuse atrophy, instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing.  Also, 38 C.F.R. § 4.59 requires consideration of such matters as sciatic neuritis, unstable or mal-aligned joints, and crepitation.  

The service-connected low back disability is orthopedic in nature and the sciatic neuropathy of the right lower extremity is neurologic in nature.  However, some of the pain of which the Veteran complains is related to nonservice-connected disability of the cervical spine.  Also, it is clear that the SSA award of benefits was based on the service-connected low back disorder and a nonservice-connected affective disorder, i.e., not just the Veteran's service-connected low back disability.  Thus, that award has no bearing upon whether the schedular rating criteria are adequate in this case.  

Even if this were not the case, the Veteran was laid off of his last employment but this is not shown to have been due to an inability to perform his sedentary work, the service-connected low back disorder and the sciatic neuropathy of the right lower extremity, by themselves, have not caused marked interference with his employment, i.e., beyond that contemplated by his assigned rating, or otherwise rendered impractical the application of the regular schedular standards.  

Admittedly, the Veteran's overall functional impairment due to his service-connected low back disability and sciatic neuropathy of the right lower extremity would hamper his employability in some respects, such as performing manual labor, but certainly not to the level that would require extra-schedular consideration since those provisions are reserved for very special cases of impairment that simply is not shown here.  Thus, no referral for extraschedular consideration is required.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

TDIU

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2009).

Age may not be considered as a factor in evaluating service-connected disability; and unemployability, in service-connected claims, associated with advancing age or intercurrent disability, may not be used as a basis for a total disability rating.  Age, as such, is a factor only in evaluations of disability not resulting from service, i.e., for the purposes of pension.  38 C.F.R. § 4.19.  

The Veteran's service-connected disabilities are his low back disability, rated 40 percent disabling; sciatic neuropathy of the right lower extremity, ratable at 10 percent; tinnitus, rated 10 percent disabling, and a noncompensable evaluation is assigned for bilateral hearing loss; resulting in a combined disability rating of 50 percent.  

Prior to the award of a 10 percent rating for sciatic neuropathy of the right lower extremity by this decision, the 40 percent rating for the Veteran's service-connected lumbosacral disorder combined with the 10 percent rating for tinnitus, under 38 C.F.R. § 4.25, to 46 which is then adjusted upward for a combined rating of 50 percent.  Even with the award of 10 percent for sciatic neuropathy of the right lower extremity, the 46, when combined with this additional 10 percent combined to 51 which is adjusted downward and the combined disability rating remains at 50 percent.  

Accordingly, the Veteran does not met the schedular criteria for a TDIU rating under 38 C.F.R. § 4.16(a). 

38 C.F.R. § 4.16(b) provides that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Such cases should submit to the VA Director, Compensation and Pension Service, for extra-schedular consideration when a veteran is unemployable by reason of service-connected disabilities, but fails to meet the percentage standards of 38 C.F.R. § 4.16(a).  In such a submission there should be a full statement as to the veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue. 

While the Board does not have authority to grant an extraschedular TDIU rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating. 38 C.F.R. § 4.16(b).

The evidence shows that the Veteran has a 12th grade education and an extensive work history in a sedentary field and is thus capable of more than mere manual labor.  While it is true that he may have some difficulty in working in an office setting, this is not due solely to difficulties with prolonged sitting or prolonged standing but also to his nonservice-connected psychiatric impairment, including difficulty relating to co-workers, coping with stress, and performing complex tasks.  Moreover, the evidence does not show that he lost his last job due to his service-connected low back disability or a combination of that disorder and his service-connected tinnitus and hearing loss.  In fact, he has not reported that the tinnitus and hearing loss have significantly impaired his ability to obtain or retain substantially gainful employment, even though the tinnitus is rated 10 percent disabling and he has been given hearing aids for his hearing loss.  

While the VA examiner in 2010 indicated that the Veteran's service-connected low back disorder could render the Veteran unemployable, it is clear that a significant component entering into reaching that opinion was a history related by the Veteran of his receiving SSA disability benefits due solely to his service-connected low back disability.  However, the SSA records make it clear that it was a combination of the service-connected low back and his nonservice-connected psychiatric impairment which were, together, the basis for that award.  Accordingly, because the 2010 VA examiner relied upon an erroneous history the conclusion or opinion as to the Veteran's employability reached by that examiner is lacking in probative value.  

Accordingly, based upon the foregoing, the Board concludes the evidence establishes that the Veteran's service-connected disabilities alone do not prevent him from securing or following a substantially gainful occupation and, thus, he does not meet the criteria for an extraschedular TDIU rating.  Thus, there is no basis for referral of this case for extra-schedular consideration.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App.337 (1996). 

For these reasons, the preponderance of evidence is against a rating higher than 40 percent, either schedularly or extraschedularly, for the service-connected lumbosacral disorder at any time during this appeal, and against awarding a TDIU rating, either schedularly or extraschedularly.  This being the case, the claims must be denied because the preponderance of the evidence is unfavorable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Entitlement to a rating in excess of 40 percent for lumbosacral disability is denied.  

Entitlement to no more than a 10 percent rating for neurological impairment of the right lower extremity is granted, subject to the controlling laws and regulations applicable to the payment of monetary benefits.

Entitlement to a TDIU rating is denied.  




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


